Citation Nr: 0613153	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-32 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected Crohn's disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for depression 
including as secondary to service-connected Crohn's disease.

3.  Entitlement to service connection for restless leg 
syndrome.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney





ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to December 
1967, from July 1971 to August 1978, and from September 1990 
to August 1991.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2004 
and August 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

In May and June of 2005, the veteran submitted new medical 
evidence pertaining to his claims.  The last Statements of 
the Case (SOC) were issued in August 2004 and February 2005 
and, consequently, did not address the new evidence received.  
In March 2006 correspondence, the Board advised the veteran 
that he could have the RO review the new evidence that he 
submitted or waive that right so that the Board could 
consider the newly submitted evidence in the first instance.  
The veteran elected to waive the RO's right to initial 
consideration of the new evidence.  38 C.F.R. §§ 19.9, 
19.37(b), 20.1304(c) (2005).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.        

The record reflects that the veteran wants consideration for 
total disability compensation benefits.  The Board notes that 
the veteran indicated in his February 2004 letter that he had 
difficulty working due to his service-connected Crohn's 
disease and similar statements are documented in the private 
medical evidence of record.  Therefore, the Board refers that 
undeveloped matter to the RO for due consideration.  

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's service-connected Crohn's disease more 
nearly approximates moderately severe symptoms with frequent 
exacerbations.

3.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed restless leg syndrome 
is due to his military service or an incident of service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 10 
percent for service-connected Crohn's disease have not been 
met or approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 
3.321, 4.7, 4.114, Diagnostic Code 7323 (2005).  

2.  Restless leg syndrome was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in April 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to support a claim for service-connected 
compensation benefits and to establish entitlement to an 
increased evaluation for a service-connected disability.  The 
RO also specifically asked the veteran to send to VA any 
evidence in his possession that pertained to his claim.  In 
addition, the RO explained to the veteran that he had one 
year from the date of the letter to submit additional 
evidence and protect entitlement to benefits from the 
earliest possible date.  The RO further noted that if the 
veteran took more than one year and his claim was granted, he 
may lose money because VA would not be able to pay him back 
to the date he filed his claim.  Thus, the April 2004 VCAA 
notice addressed all five elements of a service connection 
claim.  38 C.F.R. § 3.159 (b)(1) (2005); See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) (holding that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim including the degree of disability and the effective 
date of an award).  The RO also sent a follow-up duty to 
assist letter in June 2004.  

Furthermore, the RO provided the veteran with a copy of the 
June 2004 and August 2004 rating decisions, and the August 
2004 and February 2005 Statements of the Case (SOC), which 
included a discussion of the facts of the claims, 
notification of the basis of the decisions, and a summary of 
the evidence considered to reach the decisions.  The August 
2004 and February 2005 SOCs provided the veteran with notice 
of all the laws and regulations pertinent to his claims.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and associated them with 
the claims folder.  The Board notes that the RO scheduled for 
the veteran an intestines examination in order to evaluate 
the current severity of his service-connected Crohn's 
disease.  In April 2004 correspondence, the RO notified the 
veteran of his scheduled examination, asked him to notify VA 
if he was unable to attend the examination, and advised him 
that his failure to report for the examination may result in 
a disallowance of his claim or receipt of a lower monetary 
benefit than what would have otherwise been payable.  
Nonetheless, the veteran failed to report to the examination 
on May 3, 2004 and provided no explanation for such failure 
for several days.  In correspondence dated on May 7, 2004, 
the veteran's representative noted that the veteran believed 
that the private medical evidence of record was sufficient 
for rating purposes and would agree to submit to an 
examination only if VA determined that the evidence was 
inadequate.  The Board notes that no private medical evidence 
pertaining to the veteran's claims was received by the RO 
until June 15, 2004, over a month after the May 2004 
correspondence addressing his failure to report to the VA 
examination.  Based on the foregoing, the Board finds that VA 
has no obligation to schedule for the veteran another medical 
examination or opinion under the VCAA.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not a one-way street; if a veteran wishes help 
in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence). 

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Increased Evaluation for Service-Connected Crohn's 
Disease

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2005).     

The veteran's service-connected Crohn's disease is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2005) as analogous to ulcerative 
colitis.  Under Diagnostic Code 7323 (ulcerative colitis), 
moderate impairment, with infrequent exacerbations, allow an 
evaluation of 10 percent.  38 C.F.R. § 4.114, Diagnostic Code 
7323 (2005).  Moderately severe impairment, with frequent 
exacerbations allow an evaluation of 30 percent.  Id.  A 
severe disability, with numerous attacks a year and 
malnutrition, with health only fair during remissions, 
warrants a 60 percent rating.  Id.  Pronounced ulcerative 
colitis disability, resulting in marked malnutrition, anemia, 
and general debility, or with serious complications such as 
liver abscess, warrants a 100 percent disability rating.  Id.  

The Board notes that VA typically denies a veteran's claim 
for an increased evaluation of a service-connected disability 
when the veteran fails to report for an examination of such 
disability.  38 C.F.R. § 3.655.  In this case, however, the 
Board will evaluate the veteran's claim in consideration of 
the limited private medical evidence of record as requested 
by the veteran.   

In order for the veteran to receive the next higher rating of 
30 percent for his service-connected Crohn's disease under 
Diagnostic Code 7323, the medical evidence must show that it 
is manifested by moderately severe impairment with frequent 
exacerbations.  

In correspondence dated in June 2004, a private physician 
(Dr. M.A.P., M.D.) specializing in internal medicine wrote 
that the veteran had developed severe weight loss, diarrhea, 
rectal bleeding, abdominal cramps, and nausea over the past 
year which was persistent due to his Crohn's disease.  He 
also wrote in May 2005 correspondence that the veteran showed 
weight loss, nausea, and epigastric discomfort for a period 
of a month when he was evaluated in July 2003.  Dr. M.A.P. 
further noted that the veteran currently has a multitude of 
symptoms to include intractable nausea, abdominal discomfort 
and pain, and bowel problems that have caused dizziness and 
severe malnutrition.  Moreover, he indicated that he was 
unable to control all of the veteran's symptoms despite 
treatment with steroids and other medication and that the 
veteran had difficulty working because of the frequency of 
his attacks.  Nonetheless, the medical evidence does not 
sufficiently show that the veteran has moderately severe 
impairment with frequent exacerbations with respect to his 
Crohn's disease.  Although the aforementioned correspondence 
from Dr. M.A.P. may depict a disability picture of the 
veteran's Crohn's disease that is more severe than reflected 
by the schedular criteria commensurate with his current 10 
percent disability rating, his characterizations of the 
veteran's Crohn's disease are not consistent with the 
findings contained in the only treatment record from Dr. 
M.A.P. of record pertaining to the disability.  The Board 
notes that the date of the record is uncertain; however, it 
is attached to the June 2004 correspondence from Dr. M.A.P.  
The treatment record shows that Dr. M.A.P. assessed that the 
veteran's Crohn's disease was a major problem for him at that 
time, but it is unclear how he arrived at such a conclusion.  
The treatment record notes that the review of systems 
revealed that the veteran had no weight loss, fatigue, change 
in appetite, abdominal pain, nausea, vomiting, hematemesis, 
constipation, or diarrhea.  The veteran's abdominal and 
rectal examinations were also normal.  Although Dr. M.A.P. 
has written that he has treated the veteran since 1999 or 
2000, there are no other treatment records in the claims 
folder to provide additional information in helping to 
resolve the apparent discrepancy.  Moreover, the Board notes 
that Dr. R.A.W. noted a diagnosis of cramping, nausea, and 
vomiting in May 2005 but did not indicate that such symptoms 
resulted in a severity of impairment or were manifested by 
frequent exacerbations such that a higher evaluation for the 
veteran's Crohn's disease is appropriate.  In the absence of 
medical evidence showing that the veteran's disability more 
closely approximates the schedular criteria for a higher 
disability rating under Diagnostic Code 7323, the Board finds 
that the assignment of an evaluation higher than the current 
10 percent is not warranted.    

Similarly, the Board notes that the medical evidence does not 
show that the veteran's disability more nearly approximates 
the schedular criteria commensurate with a higher evaluation 
under Diagnostic Code 7319 for irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) because Dr. M.A.P.'s 
suggestion in his correspondence that the veteran has severe 
diarrhea with persistent abdominal distress associated with 
his Crohn's disease is not consistent with the objective 
medical finding contained in his only treatment report.  
38 C.F.R. § 4.114, Diagnostic Code 7323 (2005).  The Board 
notes that the medical evidence must show severe impairment 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress 
in order for the veteran to receive a the next higher 30 
percent disability rating under that diagnostic code.  Id.  
Thus, the Board finds that entitlement to an increased 
evaluation for service-connected Crohn's disease is also not 
warranted under Diagnostic Code 7319.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 10 percent for the veteran's 
service-connected disability on a schedular basis.  To the 
extent the veteran's Crohn's disease affects his employment, 
such has been contemplated in the assignment of the current 
10 percent schedular evaluation.  The evidence does not 
sufficiently reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2005) is not warranted.

 
III.	Service Connection for Restless Leg Syndrome

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

The veteran contends that his current restless leg syndrome 
is related to service and seeks service-connected 
compensation benefits.  

The Board notes that the medical evidence of record contains 
a current diagnosis of restless leg syndrome.  A private 
physician (Dr. M.A.P., M.D.) noted that the veteran had been 
diagnosed with restless leg syndrome in correspondence dated 
in June 2004 and May 2005.  In the June 2004 medical report, 
Dr. M.A.P. additionally wrote that the veteran's restless leg 
syndrome was being treated with medication to include the 
Duragesic patch.  

Nonetheless, the medical evidence does not show that the 
veteran's restless leg syndrome is related to his military 
service.  While the service medical records document multiple 
complaints of leg pain and numbness, such complaints were 
typically accompanied by complaints of low back pain and 
examiners frequently attributed the veteran's leg pain to 
radiculopathy associated with a low back disorder.  The 
service medical records contain no findings of restless leg 
syndrome.  Moreover, there is no medical evidence or opinion 
of record that relates the veteran's current restless leg 
syndrome to his military service.   Although Dr. M.A.P. 
indicated in his June 2004 correspondence that the veteran 
had recently been diagnosed with restless leg syndrome, he 
did not offer an opinion as to its etiology.  In the absence 
of evidence showing that the veteran's current restless leg 
syndrome is related to his military service, the Board has no 
basis on which to award service-connected compensation 
benefits.    

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence weighs 
against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected Crohn's disease is denied.

Entitlement to service connection for restless leg syndrome 
is denied.  


REMAND

After careful review of the record, the Board finds that a 
remand for additional development and to ensure due process 
with respect to the veteran's claim for service connection of 
depression is warranted.  

The Board notes that there is little medical evidence 
pertaining to the veteran's claimed depression.  The service 
medical records show no complaints, findings, or treatment of 
a mental disorder during service and there are no medical 
records showing treatment for a mental disorder.  
Nonetheless, a private physician (M.A.P., M.D.) specializing 
in internal medicine noted a diagnosis of depression due to 
various disorders to include the veteran's service-connected 
Crohn's disease in June 2004.  A second private physician 
(R.A.W., M.D.), who also specializes in internal medicine, 
similarly noted a finding of depression in May 2005; however, 
he did not offer an opinion as to its etiology.  The Board 
notes that neither physician is a mental health professional.  
In addition, their respective diagnoses of depression do not 
conform to DSM-IV and are not supported by any other medical 
evidence currently of record.  38 C.F.R. § 4.125 (2005).  
Thus, the Board finds that the RO should afford the veteran 
with a psychiatric examination and medical opinion by an 
appropriate mental health professional to determine the 
identity and etiology of any mental disorder present.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The examiner should address whether a mental 
disorder is related to military service or secondary to a 
service-connected disability and thoroughly explain the basis 
for his or her conclusion.  The examiner should further 
confirm that the claims file was available for review. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with a 
psychiatric examination to determine the 
identity and etiology of any mental 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and all findings reported 
in detail.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should provide an opinion as to 
whether the veteran's mental disorder is 
at least as likely as not (i.e., 
probability of 50 percent) causally or 
etiologically related to a service-
connected disability or otherwise to his 
military service.  The examiner should 
explain the basis for his or her opinion 
and note that the claims file was 
available for review.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

2. After any additional notification or 
development that the RO deems necessary 
is undertaken, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


